       Case 2:19-cr-00231-WBS Document 137 Filed 06/04/20 Page 1 of 2


 1   Law Office of Brian C. Andritch
     Brian C. Andritch , CA SBN 203808
 2   2140 Merced Street, Suite 105
     Fresno, California 93721
 3   Tel. (559) 495-0200
     Fax. (559) 495-0123
 4
     Attorney for Defendant
 5          Yesenia Lopez
 6

 7
                    IN THE UNITED STATES DISTRICT COURT FOR THE
 8
                              EASTERN DISTRICT OF CALIFORNIA
 9

10
     UNITED STATES OF AMERICA, )
11
                               )
12             Plaintiff,      )                   No. 2:19-cr-00231-WBS-3
                               )
13        v.                   )                   AMENDED STIPULATION AND ORDER
                               )                   REGARDING CONDITIONS
14
     YESENIA LOPEZ,            )                   OF RELEASE
15                             )
               Defendant.      )
16

17
            It is hereby agreed to by the Government and Mr. Darryl Walker, U.S Pretrial
18
     Services Intensive Supervision Specialist, that the
19

20
     defendant’s condition of release be modified as follows:

21          1. Remove the requirement of the third-party custodian, Harold Breaux;
22
            2. Third-party custodian Harold Breaux will no longer be a signee designated
23
     ///
24
     ///
25

26   ///
27   ///
28




                                                 -1-
      Case 2:19-cr-00231-WBS Document 137 Filed 06/04/20 Page 2 of 2


 1   as the Surety/property owner on the Appearance Bond.
 2
            All other previously imposed conditions of release, not in conflict with this order,
 3
     remain in full force and effect.
 4

 5   DATED: June 3, 2020                          /s/ David Spencer
                                                  Assistant United States Attorney
 6   DATED: June 3, 2020                          /s/ Brian C. Andritch
                                                  Brian C. Andritch
 7
                                                  Attorney for Defendant
 8
     IT IS SO ORDERED.
 9
     Dated: June 4, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                 -2-
